DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Michael Brodbine (Reg. #38,392) on January 08, 2021.
The application has been amended as follows: 
Claim 6, Lines 2-3 have been amended as follows, “wherein 
Claim 7 has been amended as follows, “The elastic flapping hinge of claim 1, wherein the elastically deformable plates exhibit a W-shaped cross section.”
The above amendments have been made to the claims filed December 23, 2020 to resolve an issue regarding substantial duplicates, wherein Claims 6 and 7 were considered substantial duplicates of Claims 17 and 22 respectively. Claim 7 also contained a grammatical error. 
Claim 19, Line 1 has been amended as follows, “The elastic flapping hinge of claim 16,”
The above amendment has been made to resolve a previously given 35 U.S.C. 112(a) rejection. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, Applicants arguments filed December 23, 2020, that Covington (US 5,358,381 A1) does not expressly teach the first and second indentation regions in the connection area of the elastic flapping hinge members as claimed, are found to be persuasive (see Pg. 9-10 of remarks). Although the limitations added are broader than previously presented Claim 7, the amended limitations sufficiently reflect the objected subject matter and are considered allowable for the same reasons as previously presented Claim 7.
Claims 3-4 and 6-15 subsequently depend upon Claim 1. 
Claims 16-22 are considered allowable for the same reasons set forth with respect to Claims 16-18 and 21 in the Final Rejection filed July 23, 2020. The above Examiner Amendments resolve the 35 U.S.C. 112(a) issue with respect to Claims 19-20. New Claim 22 depends upon Claim 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745